Citation Nr: 0306644	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-25 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel







INTRODUCTION

The veteran served on active duty from August 1969 to April 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1994 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case was previously remanded for additional development 
in November 1997 and December 2000.  That development having 
been completed, the case is now ready for appellate review.


FINDINGS OF FACT


1.	All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.	The veteran does not have PTSD that is linked to his 
military service.


CONCLUSION OF LAW

PTSD was not incurred in nor aggravated by active service. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f), 
4.125 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The April 1995 Statement of the Case (SOC), and the August 
1997, June 2000, and December 2002 Supplemental Statements of 
the Case (SSOC) advised the veteran of the laws and 
regulations regarding service connection for PTSD.  The SOC 
and the SSOCs informed the veteran that service connection 
for PTSD was being denied because there was no evidence that 
he had PTSD that was linked to service.  The SOC and SSOCs 
also informed the veteran what evidence the RO had obtained.  
A March 2001 letter to the veteran specifically informed him 
that he had to submit medical evidence showing a confirmed 
valid diagnosis of PTSD and that he needed to inform VA of 
any additional sources of medical treatment for any 
additional evidence to be obtained.  The RO obtained the 
veteran's service medical records, VA outpatient medical 
evidence, records from private physicians, records from the 
Social Security Administration, and various examination 
reports.  The veteran was provided VA examinations in March 
1994 and October 1996.  There is no indication that there is 
more information or medical evidence to be found with respect 
to the veteran's claim.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Service connection for PTSD

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002). If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The Board notes that eligibility for a PTSD service 
connection award requires: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2002) (as 
amended, 64 Fed. Reg. 32808, June 18, 1999).  As amended, 
section 3.304(f) provides that if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See also 38 
U.S.C.A. § 1154(b) (West 2002).

In deciding this appeal, the Board will apply the amended 
version of section 3.304(f) cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply).  The amended 
version of section 3.304(f) removed the requirement of a 
"clear" diagnosis of PTSD and replaced it with the specific 
criteria that a PTSD diagnosis must be established in 
accordance with 38 C.F.R. 4.125(a), which mandates that for 
VA purposes, all mental disorder diagnoses must conform to 
the fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV).

The Board's interpretation that the amended version of 38 
C.F.R. § 3.304(f) is a liberalizing change in the law is 
premised on a precedent decision of the Court. In the case of 
Cohen v. Brown, 10 Vet. App. 128 (1997), the Court took 
judicial notice of the mental health profession's adoption of 
the DSM-IV in May 1994 (first printing) and its more 
liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard - would 
a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror. Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone." Cohen, 10 Vet. App. 128, 140- 41 
(1997).

The interpretation that the revised version of 38 C.F.R. § 
3.304(f) is more favorable is reinforced by two additional 
points: (1) the Court's view that the "clear diagnosis" 
standard set forth under the old version of section 3.304(f) 
should be an "unequivocal" one, Cohen, 10 Vet. App. at 139, 
which in the Board's view reflects a more stringent hurdle 
for the claimant to overcome, and (2) the fact that the June 
1999 amendments to 38 C.F.R. § 3.304(f) were made 
retroactively effective to the date of the Court's decision 
in Cohen, March 7, 1997, reflecting the Department's view 
that the holding in that decision liberalized the criteria to 
establish service connection for PTSD.  

The first of the criteria that must be met to grant service 
connection for PTSD is that of medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a), i.e., 
a diagnosis of the disability in conformance with DSM-IV.  
Here, the record does not establish such a diagnosis.  The 
veteran's service medical records are completely negative for 
any diagnosis of PTSD or complaints of PTSD or any other 
psychiatric disability.  The veteran's separation examination 
was normal with respect to mental health.  VA outpatient 
treatment notes dated in November and December 1987 indicate 
that the veteran was complaining of difficulty sleeping, 
nightmares about Vietnam, and lack of interest in 
socializing.  The notes state that the veteran "appears to 
have severe PTSD" and that he has "PTSD symptoms".  There 
is also a statement from Dr. Menger, a psychologist, who 
stated in an October 1993 letter that the veteran has been 
diagnosed with PTSD.  There are no indications of how this 
diagnosis was reached, and no treatment notes or symptoms 
shown.  The RO asked Dr. Menger for additional records and he 
provided a letter dated in January 1998 where he stated that 
the veteran has reported several stressors from his service 
and that the veteran was having difficulty sleeping, 
intrusive thoughts of Vietnam, and social alienation.  Dr. 
Menger stated that the veteran was reporting "symptoms 
indicative of PTSD and Major Depressive Disorder".  Neither 
the treatment notes, nor the records from Dr. Menger 
represent a diagnosis of PTSD consistent with DSM-IV.  
Instead what is suggested is that the veteran has symptoms 
suggestive of PTSD and not a confirmed diagnosis.

The record contains several private psychiatric or 
psychological reports, none of which suggest that the veteran 
has PTSD.  A November 1992 psychiatric report reveals that 
the veteran was complaining of trouble sleeping.  He was 
diagnosed with dysthymia and there was no mention of PTSD in 
that report.  A March 1994 psychological evaluation report 
indicates a diagnosis if major depression and again there is 
no mention of PTSD.  A December 1999 psychiatric report 
contains a diagnosis of major depressive disorder and 
polysubstance dependence with no mention whatsoever of PTSD.

The veteran underwent a VA examination in March 1994. The 
veteran complained of nightmares, hypervigilance, difficulty 
sleeping and concentrating, depression, and social isolation.  
The veteran related several experiences that he said were 
traumatic including incidents of being subject to shelling 
and mortar fire.  The examiner felt that the written account 
of the veteran's symptoms may have been somewhat aided.  The 
examiner stated that he was unable to make a diagnosis of 
PTSD on the basis of either the stress described or the 
symptoms presented.  The examiner indicated his agreement 
with a previous diagnosis of dependent personality, and also 
indicated that the veteran probably suffers from some mild 
chronic dysthymic disorder.

The veteran underwent a second VA examination by a board of 
two psychiatrists in October 1996.  At that examination the 
veteran reported being subjected to shelling while in 
Vietnam, and he reported witnessing MPs shooting a Vietnamese 
boy.  The veteran reported trouble sleeping, depression, and 
crying spells.  The examiners noted normal speech and affect, 
normal memory, no strong evidence of a depressed mood, no 
psychosis, delusions, hallucinations or organicity.  Judgment 
and insight were normal.  The examiners stated that there 
were not sufficient mental stressors or sufficient lifestyle 
to call this PTSD.  The diagnostic impression was substance 
abuse, and there may be depression, bipolar, chronic, mild 
not moderate.

Recent VA treatment notes dated from April 1997 to January 
2002 do not indicate any treatment for PTSD or any diagnosis 
of PTSD.  A PTSD screening conducted in October 2001 
indicated that the veteran stated "no" when asked if he had 
experienced any of an enumerated list of stressful events, 
and the screening was negative for PTSD.

The VA examinations are the most probative evidence of record 
concerning the nature or existence of the veteran's claimed 
PTSD.  They were conducted by a medical doctor and by a board 
of two psychiatrists and included a mental status interview 
and specific diagnoses which were not PTSD.  These 
examinations were unable to confirm a diagnosis of PTSD, and 
in fact, the second examination noted several other diagnoses 
and concluded that exhibited symptomatology was insufficient 
to establish a diagnosis of PTSD.  The VA treatment notes as 
well as the various psychological and psychiatric evaluations 
all are negative for any finding of PTSD.  Only Dr. Manger 
has diagnosed PTSD and he later clarified that the veteran 
has "symptoms indicative of PTSD".  The clear preponderance 
of the evidence is against a finding that the veteran has 
PTSD related to his period of active service.  The Board 
acknowledges the veteran's belief that he has PTSD that is 
related to service, but while he is competent to describe 
symptoms, he is a layperson and as such is not competent to 
provide a medical diagnosis or etiology.  See, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based on the above, the Board finds a clear preponderance of 
the evidence against a finding that the veteran has PTSD, 
diagnosed in accordance with DSM-IV, that is related to his 
active service.  Accordingly, service connection for PTSD is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303, 3.304(f), 4.125 (2002).


ORDER

Entitlement to service connection for PTSD is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

